Case: 20-10068     Document: 00515671173         Page: 1     Date Filed: 12/11/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 11, 2020
                                  No. 20-10068                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Elechi N. Oti,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:13-CR-481-4


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Elechi N. Oti, federal prisoner # 18706-021,
   appeals the denial of a motion to reduce her sentence under 18 U.S.C. §
   3582(c)(2) in light of Amendment 782 to the Guidelines. She contends that
   she was eligible for a reduction in her sentence despite the fact that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10068      Document: 00515671173           Page: 2     Date Filed: 12/11/2020




                                     No. 20-10068


   amendment was in effect at the time of sentencing, because U.S.S.G. §
   1B1.11, p.s., required the district court to apply an earlier guidelines manual
   that did not incorporate the amendment. We review the district court’s
   determination that Oti was not eligible for a sentence reduction de novo. See
   United States v. Jones, 596 F.3d 273, 276 (5th Cir. 2010).
          Notwithstanding Oti’s creative arguments, the plain operation of
   governing principles shows that she was not eligible for relief under § 3582(c)
   and U.S.S.G. § 1B1.10, p.s. The amendment did not subsequently lower the
   applicable guidelines range, as required by § 3582(c)(2) and § 1B1.10(a)(1),
   because the amendment was already in effect. See United States v. Alvarez,
   210 F.3d 309, 310 (5th Cir. 2000) (per curiam). In addition, the first step in
   determining whether a defendant is eligible for a reduction requires the court
   to determine what her guidelines range would have been if the amendment
   had been “in effect at the time of the initial sentencing.” Dillon v. United
   States, 560 U.S. 817, 827 (2010); see § 1B1.10(b)(1). If that range is lower than
   the one applied at sentencing, the defendant is eligible for a reduction. See
   § 1B1.10(a)(1), comment. (n.1(A)); United States v. Morgan, 866 F.3d 674,
   676-77 (5th Cir. 2017). Under the first step, Oti was not eligible because the
   amendment was already “in effect at the time of the initial sentencing.”
   Dillon, 560 U.S. at 827; see § 1B1.10(b)(1). The district court therefore did
   not err by denying the motion.
          AFFIRMED.




                                          2